UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6638



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


WILLIAM C. BREWSTER,

                                            Defendant - Appellant.




                            No. 98-6964



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


WILLIAM C. BREWSTER,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Southern
District of West Virginia, at Beckley.   Elizabeth V. Hallanan,
Senior District Judge. (CR-95-143-5, CA-97-303-4)
Submitted:   September 30, 1998        Decided:   October 15, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William C. Brewster, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     William C. Brewster seeks to appeal two district court orders

dismissing    his   claims   and   denying   his   motion   filed   under   28

U.S.C.A. § 2255 (West 1994 & Supp. 1998). We have reviewed the

record and the district court’s orders accepting the recommendation

of the magistrate judge and find no reversible error. Accordingly,

we deny certificates of appealability and dismiss the appeals on

the reasoning of the district court. United States v. Brewster,

Nos. CR-95-143-5; CA-97-303-4 (S.D.W. Va. Apr. 6, 1998; June 19,

1998). We further deny Brewster’s motion for bail pending appeal as

moot, and his motion for the preparation of transcripts at gov-

ernment expense. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                    DISMISSED




                                      3